 

MORTGAGE, ASSIGNMENT
OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING

by and from

 

ACURA PHARMACEUTICAL TECHNOLOGIES, INC.,

 

an Indiana corporation, “Mortgagor”

 

to

 

OXFORD FINANCE LLC, a Delaware limited liability company, “Mortgagee”

 

Dated as of December 27, 2013

 



Location:    16235 State Road 17, Culver, Indiana 46511

 





 

 

 

MORTGAGE, ASSIGNMENT OF
RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING
(Marshall County, Indiana)

 

THIS MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) is dated as of this 27th day of December, 2013, by and
from ACURA PHARMACEUTICAL TECHNOLOGIES, INC., an Indiana corporation with
offices locates at 16235 State Road 17, Culver, IN 46511 (“Mortgagor” or “Term
Borrower”), to OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314
(“Oxford”), as collateral agent (in such capacity, “Collateral Agent”) (together
with its successors and assigns, “Mortgagee”).

 

RECITALS:

 

WHEREAS, Mortgagor is the fee owner of the real property described in Exhibit A
attached hereto.

 

WHEREAS, Mortgagor and ACURA PHARMACEUTICALS, INC., a New York corporation with
offices located at 616 N. North Court, Suite 120, Palatine, Illinois (“Parent”)
(Mortgagor and Parent being sometimes referred to collectively herein as the
“Borrowers” and each as a “Borrower”), and Mortgagee have entered into that
certain Loan and Security Agreement, of even date herewith (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) providing for a term loan from certain Lenders (as
therein defined) in the maximum principal amount of TEN MILLION DOLLARS
($10,000,000.00).

 

WHEREAS, Mortgagee is acting as Collateral Agent for the Lenders pursuant to the
terms of the Loan Agreement;

 

WHEREAS, as a condition to the Lenders’ agreement to enter into the Loan
Agreement, and to make available to Borrowers the financial accommodations
provided therein, Mortgagee has required that Mortgagor, among other things,
secure the “Obligations” of Borrowers under the Loan Agreement and the other
Loan Documents by delivery and recordatoin of this Mortgage.

 

WHEREAS, Mortgagor is receiving a good and valuable benefit, the sufficiency and
receipt of which is hereby acknowledged, from the Lenders for entering into, and
agreeing to extend credit and provide financial accommodations under, the Loan
Agreement and the other Loan Documents with the Borrowers.

 

 

 

 

Article 1
definitions

 

Section 1.1.          Definitions.  All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Loan
Agreement. As used herein, the following terms shall have the following
meanings:

 

(a)          “Event of Default”: shall have the meaning ascribed to such term in
Article 4 hereof.

 

(b)          “Mortgaged Property”: All of Mortgagor’s interest in (1) the fee
interest in the real property described in Exhibit A attached hereto and
incorporated herein by this reference, together with any greater estate therein
as hereafter may be acquired by Mortgagor (the “Land”), (2) all improvements now
owned or hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to herein as the “Premises”), (3) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to or installed in any of
the Improvements or the Land, fixtures and goods that are or are to become
fixtures, and water, gas, electrical, telephone, storm and sanitary sewer
facilities and all other utilities whether or not situated in easements (the
“Fixtures”), (4) all deposit accounts maintained by Mortgagor with respect to
the Mortgaged Property (the “Deposit Accounts”), (5) all existing and future
leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
Person a possessory interest in, or the right to use or occupy, all or any part
of the Mortgaged Property, whether made before or after the filing by or against
Mortgagor of any petition for relief under the Bankruptcy Code, together with
any extension, renewal or replacement of the same and together with all related
security and other deposits (the “Leases”), (6) all of the rents, additional
rents, revenues, royalties, income, proceeds, profits, early termination fees or
payments, security and other types of deposits, and other benefits paid or
payable by tenants under the Leases for using, leasing, licensing, possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property or any part thereof, whether paid or accruing before or after the
filing by or against Mortgagor of any petition for relief under the Bankruptcy
Code (the “Rents”), (7) all other agreements, such as construction contracts,
architects’ agreements, engineers’ contracts, utility contracts, maintenance
agreements, management agreements, service contracts, listing agreements,
guaranties, warranties, permits, licenses, certificates and entitlements in any
way relating to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property, in each case only to the
extent Borrower is permitted under the terms thereof to grant a Lien hereunder
(the “Property Agreements”), (8) all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (9) all property tax refunds, utility refunds and
rebates, earned or received at any time (the “Tax Refunds”), (10) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (11) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), (12) all of
Mortgagor’s right, title and interest in and to any awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements or Fixtures (the “Condemnation Awards”), (13) all of Mortgagor’s
rights to appear and defend any action or proceeding brought with respect to the
Mortgaged Property and to commence any action or proceeding to protect the
interest of Mortgagor in the Mortgaged Property, and (14) all rights, powers,
privileges, options and other benefits of Mortgagor as lessor under the Leases,
including, without limitation, the immediate and continuing right to claim for,
receive, collect and receive all Rents payable or receivable under the Leases or
pursuant thereto (and to apply the same to the payment of the Obligations), and
to do all other things which Mortgagor or any lessor is or may become entitled
to do under the Leases. As used in this Mortgage, the term “Mortgaged Property”
shall mean all or, where the context permits or requires, any portion of the
above or any interest therein but in no event shall include Intellectual
Property (as defined in the Loan Agreement).

 

 

 

 

(c)          “Obligations”: Collectively, all of the present and future
obligations of Mortgagor and each other Borrower arising from, or owing under or
pursuant to, this Mortgage, the Loan Agreement, or any of the other Loan
Documents, including all Loans made under the Loan Agreement (including any
interest, fees (including reasonable attorneys’ fees), or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any insolvency proceeding).

 

(d)          “Permitted Real Property Encumbrances”: shall mean (i) the lien of
ad valorem taxes not yet due, and (ii) zoning restrictions, easements, licenses,
restrictions on the use of real property or minor irregularities in title
thereto, which do not materially impair the use of the Mortgaged Property in the
operation of the business of Mortgagor or Borrowers or the value of the
Mortgaged Property for the purpose of such business, and (iii) Permitted Liens
under the Loan Agreement that are inherently liens on Mortgaged Property.

 

 

 

 

(e)          “UCC”: The Uniform Commercial Code of the state in which the Land
is located or, if the creation, perfection and enforcement of any security
interest herein granted is governed by the laws of a state other than the state
in which the Land is located, then, as to the matter in question, the Uniform
Commercial Code in effect in that state.

 

Article 2
grant

 

Section 2.1.          Grant.  For and in consideration of good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, and
in order to secure the indebtedness and other obligations of Mortgagor herein
set forth, to secure the full and timely payment and performance of the
Obligations, Mortgagor MORTGAGES, GRANTS A SECURITY INTEREST IN, BARGAINS,
ASSIGNS, SELLS AND WARRANTS, to Mortgagee the Mortgaged Property, subject,
however, to the Permitted Real Property Encumbrances, TO HAVE AND TO HOLD the
Mortgaged Property and all parts, rights and appurtenances thereof, to
Mortgagee, and Mortgagor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.

 

TO HAVE AND TO HOLD, the Mortgaged Property, together with all and singular the
parts, rights, privileges, hereditaments, and appurtenances thereto in any ways
belonging or appertaining, to the use, benefit, and behoof of Mortgagee, its
successors and assigns.

 

Article 3
warranties, representations and covenants

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

Section 3.1.          Title to Mortgaged Property and Lien of this Instrument.
 Mortgagor (i) has good and indefeasible title to the Mortgaged Property, in fee
simple (to the extent that the Mortgaged Property constitutes real property),
free and clear of any Liens, claims or interests, except the Permitted Real
Property Encumbrances and (ii) has full power and lawful authority to encumber
the Mortgaged Property in the manner and form set forth in this Mortgage. This
Mortgage creates valid, enforceable first priority liens and security interests
against the Mortgaged Property.

 

 

 

 

Section 3.2.          First Lien Status. Mortgagor shall preserve and protect
the first Lien status of this Mortgage. If any Lien other than the Permitted
Real Property Encumbrances is asserted against the Mortgaged Property, Mortgagor
shall promptly, and at its expense, (a) give Mortgagee a detailed written notice
of such Lien (including origin, amount and other terms), and (b) pay the
underlying claim in full or take such other action so as to cause it to be
released or contest the same in compliance with the requirements of the Loan
Agreement (including the requirement of providing a bond or other security
satisfactory to Mortgagee).

 

Section 3.3.          Payment and Performance. Mortgagor shall pay the
Obligations when due under the Loan Documents and shall perform the Obligations
in full when they are required to be performed.

 

Section 3.4.          Replacement of Fixtures. Except as otherwise permitted
under the Loan Agreement or any other Loan Document, Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures to be
removed at any time from the Land or Improvements, unless the removed item is
removed temporarily for maintenance and repair or replacement or, if removed
permanently, is obsolete or is of minimal value, owned by Mortgagor subject to
the Lien of this Mortgage and the other Loan Documents, and free and clear of
any other Lien except such as may be permitted under the Loan Agreement or any
other Loan Document, or approved in writing by Mortgagee.

 

Section 3.5.          Inspection. Mortgagor shall permit Mortgagee and its
agents, representatives and employees to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, and to conduct such
environmental and engineering studies as Mortgagee may require.

 

Section 3.6.          Other Covenants. All of the covenants in the Loan
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall, to the extent applicable, be covenants running with the
land.

 

 

 

 

Section 3.7.          Condemnation Awards and Insurance Proceeds.

 

(a)          Condemnation Awards. Mortgagor, promptly upon obtaining knowledge
of the institution of any proceedings for the condemnation of the Premises or
any portion thereof, will notify Mortgagee of the pendency of such proceedings.
Mortgagee may participate in any such proceedings and Mortgagor from time to
time will deliver to Mortgagee all instruments requested by it to permit such
participation. Mortgagor assigns all awards and compensation to which it is
entitled for any condemnation or other taking, or any purchase in lieu thereof,
to Mortgagee and authorizes Mortgagee to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor, subject to
the terms of the Loan Agreement. Mortgagor, upon request by Mortgagee, shall
make, execute and deliver any and all instruments requested for the purpose of
confirming the assignment of the aforesaid awards and compensation to Mortgagee
free and clear of any Liens, charges or encumbrances of any kind or nature
whatsoever. Notwithstanding the foregoing, provided no Event of Default then
exists, with the prior written consent of the Mortgagee, Mortgagor may receive
such proceeds and apply the same to such repair or restoration.

 

(b)          Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of
any insurance policies insuring against loss or damage to the Mortgaged
Property. Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, as more specifically described in the Loan Agreement. In the
event that the issuer of such insurance policy fails to disburse directly or
solely to Mortgagee but disburses instead either solely to Mortgagor or to
Mortgagor and Mortgagee, jointly, Mortgagor shall immediately endorse and
transfer such proceeds to Mortgagee. Upon Mortgagor’s failure to do so,
Mortgagee may execute such endorsements or transfers from and in the name of
Mortgagor, and Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s
agent and attorney-in-fact so to do. Notwithstanding the foregoing, provided no
Event of Default then exists, with the prior written consent of the Mortgagee,
Mortgagor may receive such proceeds and apply the same to such repair or
restoration

 

Section 3.8.          Costs of Defending and Upholding the Lien. If any action
or proceeding is commenced to which action or proceeding Mortgagee is made a
party or in which it becomes necessary for Mortgagee to defend or uphold the
Lien of this Mortgage including any extensions, renewals, amendments or
modifications thereof, Mortgagor shall, on demand, reimburse Mortgagee for all
expenses (including, without limitation, reasonable attorneys' fees and
reasonable appellate attorneys' fees) incurred by Mortgagee in any such action
or proceeding and all such expenses shall be secured by this Mortgage. In any
action or proceeding to foreclose this Mortgage or to recover or collect the
Obligations, the provisions of law relating to the recovering of costs,
disbursements and allowances shall prevail unaffected by this covenant.

 

 

 

 

Section 3.9.          TRANSFER OF THE MORTGAGED PROPERTY. EXCEPT AS EXPRESSLY
PERMITTED PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, MORTGAGOR SHALL NOT SELL,
TRANSFER, PLEDGE, ENCUMBER, CREATE A SECURITY INTEREST IN, GROUND LEASE, OR
OTHERWISE HYPOTHECATE, ALL OR ANY PORTION OF THE MORTGAGED PROPERTY WITHOUT THE
PRIOR WRITTEN CONSENT OF MORTGAGEE. THE CONSENT BY MORTGAGEE TO ANY SALE,
TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF A SECURITY INTEREST IN, GROUND LEASE
OR OTHER HYPOTHECATION OF, ANY PORTION OF THE MORTGAGED PROPERTY SHALL NOT BE
DEEMED TO CONSTITUTE A NOVATION OR A CONSENT TO ANY FURTHER SALE, TRANSFER,
PLEDGE, ENCUMBRANCE, CREATION OF A SECURITY INTEREST IN, GROUND LEASE, OR OTHER
HYPOTHECATION, OR TO WAIVE THE RIGHT OF MORTGAGEE, AT ITS OPTION, TO DECLARE THE
OBLIGATIONS SECURED HEREBY IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE TO
MORTGAGOR OR ANY OTHER PERSON OR ENTITY, UPON ANY SUCH SALE, TRANSFER, PLEDGE,
ENCUMBRANCE, CREATION OF A SECURITY INTEREST, GROUND LEASE, OR OTHER
HYPOTHECATION TO WHICH MORTGAGEE SHALL NOT HAVE CONSENTED.

 

Section 3.10.         Security Deposits. To the extent required by law, or after
an Event of Default has occurred and during its continuance, if required by
Mortgagee, all security deposits of tenants of the Mortgaged Property shall be
treated as trust funds not to be commingled with any other funds of Mortgagor.
Within twenty (20) days after request by Mortgagee, Mortgagor shall furnish
satisfactory evidence of compliance with this Section 3.10, as necessary,
together with a statement of all security deposits deposited by the tenants and
copies of all Leases not theretofore delivered to Mortgagee, as requested
thereby, certified by Mortgagor.

 

Article 4
default

 

Section 4.1.          Events of Default. The occurrence of any of the following
events shall constitute an event of default under this Mortgage (each an “Event
of Default”):

 

(a)          an “Event of Default” (as such term is defined in the Loan
Agreement) shall have occurred;

 

 

 

 

(b)          the breach or violation of any of the terms contained in Article 3
of this Mortgage (other than 3.4 and 3.6), except that with respect to Section
3.3, the following shall constitute an Event of Default: failure to  make any
payment of principal or interest on any Credit Extension on its due date,
failure to make payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1(a) of the Loan Agreement, and failure to  pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable.

 

(c)          Mortgagor’s breach of any of the covenants set forth in this
Mortgage other than those set forth in Article 3 hereof (other than in Sections
3.3, 3.4 and 3.6) , which breach or failure to comply continues for a period of
fifteen (15) days or more, provided, however, that if the default cannot by its
nature be cured within the fifteen (15) day period or cannot after diligent
attempts by Mortgagor be cured within such fifteen (15) day period, and such
default is likely to be cured within a reasonable time, then Mortgagor shall
have an additional period (which shall not in any case exceed thirty (30) days)
to attempt to cure such default, and prior to the expiration of such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default; provided, however, if such breach or failure to comply would otherwise
result in an Event of Default under the Loan Agreement or any other Loan
Document, such breach or failure to comply shall result in an Event of Default
hereunder concurrently with the occurrence of an Event of Default under the Loan
Agreement or such other Loan Document; or

 

(d)          if any statement or representation in any warranty or
representation set forth in Article 3 hereof shall now or hereafter prove to be
false or misleading in any material respect.

 

Article 5
REMEDIES AND FORECLOSURE

 

Section 5.1.          Remedies. If an Event of Default exists, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:

 

(a)          Declare the Obligations to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

 

 

 

 

(b)          Notify all tenants of the Premises and all others obligated on
leases of any part of the Premises that all rents and other sums owing on leases
have been assigned to Mortgagee and are to be paid directly to Mortgagee, and to
enforce payment of all obligations owing on leases, by suit, ejectment,
cancellation, releasing, reletting or otherwise, whether or not Mortgagee has
taken possession of the Premises, and to exercise whatever rights and remedies
Mortgagee may have under any assignment of rents and leases.

 

(c)          As and to the extent permitted by law, enter the Mortgaged
Property, either personally or by its agents, nominees or attorneys, and take
exclusive possession thereof and thereupon, Mortgagee may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Premises and conduct business thereat; (ii) complete any
construction on the Premises in such manner and form as Mortgagee deems
advisable in the reasonable exercise of its judgment; (iii) exercise all rights
and power of Mortgagor with respect to the Premises, whether in the name of
Mortgagor, or otherwise, including, without limitation, the right to make,
cancel, enforce or modify leases, obtain and evict tenants, and demand, sue for,
collect and receive all earnings, revenues, rents, issues, profits and other
income of the Premises and every part thereof, which rights shall not be in
limitation of Mortgagee's rights under any assignment of rents and leases
securing the Obligations; and (iv) pursuant to the provisions of the Loan
Agreement, apply the receipts from the Premises to the payment of the
Obligations, after deducting therefrom all expenses (including attorneys' fees)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the taxes, assessments, insurance and other charges in connection with
the Mortgaged Property, as well as just and reasonable compensation for the
services of Mortgagee, its counsel, agents and employees.

 

(d)          Hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions of Section
5.7 hereof.

 

(e)          Require Mortgagor to assemble any collateral under the UCC and make
it available to Mortgagee, at Mortgagor’s sole risk and expense, at a place or
places to be designated by Mortgagee, in its sole discretion.

 

 

 

 

(f)          Institute proceedings for the complete foreclosure of this
Mortgage, either by judicial action or, to the extent permitted by law, by power
of sale, in which case the Mortgaged Property may be sold for cash or credit in
accordance with applicable law in one or more parcels as Mortgagee may
determine. Except as otherwise required by applicable law, with respect to any
notices required or permitted under the UCC, Mortgagor agrees that twenty (20)
days’ prior written notice shall be deemed commercially reasonable. At any such
sale by virtue of any judicial proceedings, power of sale (to the extent
permitted by law), or any other legal right, remedy or recourse, the title to
and right of possession of any such property shall pass to the purchaser
thereof, and to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Mortgagor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under Mortgagor.
Mortgagee may be a purchaser at such sale. If Mortgagee is the highest bidder,
Mortgagee may credit the portion of the purchase price that would be distributed
to Mortgagee against the Obligations in lieu of paying cash. In the event this
Mortgage is foreclosed by judicial action, appraisement and valuation of the
Mortgaged Property is waived. In the event of any sale made under or by virtue
of this Article 5 (whether made by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale) all of the Obligations, if not
previously due and payable, immediately thereupon shall become due and payable.
The failure to make any such tenants of the Premises party to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted to be by Mortgagor, a defense to any proceedings instituted by
Mortgagee to collect the sums secured hereby.

 

(g)          With or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Obligations then due and
payable (if Mortgagee shall have elected not to declare the entire Obligations
to be immediately due and owing), subject to the continuing Lien of this
Mortgage for the balance of the Obligations not then due; or (1) as and to the
extent permitted by law, sell for cash or upon credit the Mortgaged Property or
any part thereof and all estate, claim, demand, right, title and interest of
Mortgagor therein, pursuant to power of sale (to the extent permitted by law) or
otherwise, at one or more sales, as an entity or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law, and in the event of a sale, by foreclosure or otherwise, of
less than all of the Mortgaged Property, this Mortgage shall continue as a Lien
on the remaining portion of the Mortgaged Property; or (2) institute an action,
suit or proceeding in equity for the specific performance of any covenant,
condition or agreement contained herein or in any Credit Document; or (3) to the
extent permitted by applicable law, recover judgment on the Loan Agreement or
any other Loan Document either before, during or after any proceedings for the
enforcement of this Mortgage.

 

 

 

 

(h)          Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7 hereof.

 

(i)          Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

 

Section 5.2.          Separate Sales. The Mortgaged Property may be sold in one
or more parcels and in such manner and order as Mortgagee in its sole discretion
may direct; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

 

Section 5.3.          Remedies Cumulative, Concurrent and Nonexclusive.
Mortgagee shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be cumulated and concurrent, (b) may be pursued separately, successively
or concurrently against Mortgagor or others obligated under the Loan Documents,
or against the Mortgaged Property, or against any one or more of them, at the
sole discretion of Mortgagee, as the case may be, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

 

Section 5.4.          Release of and Resort to Collateral. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien created in or
evidenced by the Loan Documents or their status as a first and prior Lien in and
to the Mortgaged Property. For payment of the Obligations, Mortgagee may resort
to any other security in such order and manner as Mortgagee may elect.

 

 

 

 

Section 5.5.          Waiver of Redemption, Notice and Marshalling of Assets. To
the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of any election by Mortgagee to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents,
except as otherwise specifically set forth in Section 4.1 hereof or elsewhere in
this Mortgage or any other Loan Document, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

 

Section 5.6.          Discontinuance of Proceedings. If Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

 

Section 5.7.          Application of Proceeds. The proceeds of any sale made
under or by virtue of this Article 5, together with any Rents and other amounts
generated by the holding, leasing, management, operation or other use of the
Mortgaged Property, shall be applied by Mortgagee (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:

 

(a)          to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) attorneys’ and accountants’ fees
and expenses, (4) costs of advertisement, (5) all costs and expenses incurred by
Mortgagee to cure defaults of Mortgagor under this Mortgage and the other Loan
Documents, and (6) all costs and expenses incurred by Mortgagee to protect or
preserve the Mortgaged Property;

 

 

 

 

(b)          to the payment of the Obligations in such manner and order of
preference as set forth in the Loan Agreement and the other Loan Documents; and

 

(c)          the balance, if any, to the payment of the Persons legally entitled
thereto.

 

Section 5.8.          Occupancy After Foreclosure. Except as otherwise required
by applicable law, any sale of the Mortgaged Property or any part thereof in
accordance with Section 5.1(f) or Section 5.1(g) hereof will divest all right,
title and interest of Mortgagor in and to the property sold. Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased. If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

Section 5.9.          Additional Advances and Disbursements; Costs of
Enforcement.

 

(a)          If any Event of Default exists, Mortgagee shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section 5.9, or otherwise under this Mortgage or any of the other
Loan Documents or applicable law, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the rate or rates at which interest is then computed on the
Obligations, and all such sums, together with interest thereon, shall be secured
by this Mortgage.

 

(b)          Subject to any limits set forth in the Loan Agreement, Mortgagor
shall pay all expenses (including reasonable attorneys’ fees and expenses and
all costs and expenses related to legal work, research and litigation) of or
incidental to the perfection and enforcement of this Mortgage and the other Loan
Documents, or the enforcement, compromise or settlement of the Obligations or
any claim under this Mortgage and the other Loan Documents, and for the curing
thereof, or for defending or asserting the rights and claims of Mortgagee in
respect thereof, by litigation or otherwise.

 

 

 

 

Section 5.10.         No Mortgagee in Possession. Neither the enforcement of any
of the remedies under this Article 5, the assignment of the Rents and Leases
under Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

Section 5.11.         WAIVER OF MORTGAGOR'S RIGHTS. BY EXECUTION OF THIS
MORTGAGE, MORTGAGOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF MORTGAGEE TO
ACCELERATE THE APPLICABLE INDEBTEDNESS EVIDENCED BY THE LOAN AGREEMENT OR OTHER
LOAN DOCUMENTS, AS THE CASE MAY BE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT;
(B) TO THE EXTENT ALLOWED BY APPLICABLE LAW, AND EXCEPT AS EXPRESSLY SET FORTH
IN SECTION 4.1 HEREOF OR ELSEWHERE IN THIS MORTGAGE, THE LOAN AGREEMENT, OR ANY
OTHER LOAN DOCUMENT, WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE BY
REASON OF ANY APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY MORTGAGEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO MORTGAGEE; (C)
ACKNOWLEDGES THAT MORTGAGOR HAS READ THIS MORTGAGE AND ITS PROVISIONS HAVE BEEN
EXPLAINED FULLY TO MORTGAGOR AND MORTGAGOR HAS CONSULTED WITH LEGAL COUNSEL OF
MORTGAGOR'S CHOICE PRIOR TO EXECUTING THIS MORTGAGE; AND (D) ACKNOWLEDGES THAT
ALL WAIVERS OF THE AFORESAID RIGHTS OF MORTGAGOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY MORTGAGOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION.

 

Article 6
assignment of rents and leases

 

Section 6.1.          Assignment. In furtherance of and in addition to the
assignment made by Mortgagor in Section 2.1 of this Mortgage, as security for
the Obligations. Mortgagor hereby transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an assignment for additional security only. So long as
no Event of Default shall have occurred and be continuing and to the extent not
prohibited by the Loan Agreement, Mortgagor shall have the right from Mortgagee
to exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to use the same in any manner as it
sees fit. The foregoing right is granted subject to the conditional limitation
that no Event of Default shall have occurred and be continuing. Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the rights herein granted
shall automatically expire and terminate, without notice by Mortgagee (any such
notice being hereby expressly waived by Mortgagor).

 

 

 

 

Section 6.2.          Perfection Upon Recordation. Mortgagor acknowledges that
Mortgagee has taken all actions necessary to obtain, and that upon recordation
of this Mortgage, Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage, Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under the Bankruptcy Code,
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

 

Section 6.3.          Bankruptcy Provisions. Without limitation of the absolute
nature of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree
that (a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

Section 6.4.          No Merger of Estates. So long as part of the Obligations
secured hereby remain unpaid and undischarged, the fee and leasehold estates to
the Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.

 

 

 

 

Article 7
security agreement

 

Section 7.1.          Security Interest. This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards. To this end, Mortgagor grants to Mortgagee a first and prior security
interest in the Fixtures, Leases, Rents, Deposit Accounts, Property Agreements,
Tax Refunds, Proceeds, Insurance and Condemnation Awards and all other Mortgaged
Property which is personal property to secure the payment and performance of the
Obligations, and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards sent to Mortgagor at least ten (10) days prior
to any action under the UCC shall constitute reasonable notice to Mortgagor.

 

Section 7.2.          Financing Statements. Mortgagor shall deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Mortgagor’s state of organization is the State of Florida.

 

Section 7.3.          Fixture Filing. To the extent permitted under the UCC of
the state in which the Land is located, this Mortgage shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. Information concerning the security
interest herein granted may be obtained at the address of Debtor (Mortgagor) and
Secured Party (Mortgagee) as set forth in the first paragraph of this Mortgage.

 

 

 

 

Article 8
ReSERVED

 

Article 9
miscellaneous

 

Section 9.1.          Notices. Any notice required or permitted to be given
under this Mortgage shall be given in accordance with Section 11.1 of the Loan
Agreement.

 

Section 9.2.          Covenants Running with the Land. All Obligations contained
in this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property. As used herein,
“Mortgagor” shall refer to the party named in the first paragraph of this
Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property. All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Loan Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.

 

Section 9.3.          Attorney-in-Fact. Mortgagor hereby irrevocably appoints
Mortgagee and its successors and assigns, as its attorney-in-fact, which agency
is coupled with an interest and with full power of substitution, (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Mortgagee deems appropriate to protect Mortgagee’s interest, if Mortgagor
shall fail to do so within ten (10) days after written request by Mortgagee, (b)
upon the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder, however: (1) Mortgagee shall not under any circumstances
be obligated to perform any obligation of Mortgagor; (2) any sums advanced by
Mortgagee in such performance shall be added to and included in the Obligations
and shall bear interest at the rate or rates at which interest is then computed
on the Obligations; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and (4)
Mortgagee shall not be liable to Mortgagor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 9.3.
Notwithstanding the foregoing, Mortgagee shall be liable for its gross
negligence, willful misconduct, and bad faith in connection with exercising its
rights hereunder to the extent determined by a court of competent jurisdiction
in a final, non-appealable judgment.

 

 

 

 

Section 9.4.          Successors and Assigns. This Mortgage shall be binding
upon and inure to the benefit of Mortgagee and Mortgagor and their respective
successors and assigns. Mortgagor shall not, without the prior written consent
of Mortgagee, assign any rights, duties or obligations hereunder.

 

Section 9.5.          No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all such terms, provisions and
conditions.

 

Section 9.6.          Loan Agreement. If any conflict or inconsistency exists
between this Mortgage and the Loan Agreement, the Loan Agreement shall govern.

 

Section 9.7.          Release or Reconveyance. Upon payment and performance in
full of the Obligations and termination of the Loan Agreement and the other Loan
Documents, Mortgagee, at Mortgagor’s expense, shall release the Liens created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor.

 

Section 9.8.          Waiver of Stay, Moratorium and Similar Rights. Mortgagor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any stay, marshalling
of assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Obligations secured hereby, or any agreement between Mortgagor
and Mortgagee or any rights or remedies of Mortgagee.

 

Section 9.9.          Applicable Law. This Mortgage shall be governed by and
construed under the laws of the state in which the Mortgaged Property is
located.

 

 

 

 

Section 9.10.         Headings. The Article, Section and Subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.

 

Section 9.11.         Entire Agreement. This Mortgage and the other Loan
Documents embody the entire agreement and understanding between Mortgagor and
Mortgagee and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

 

Section 9.12.         Proceeds.   So long as no Event of Default shall have
occurred and be continuing and to the extent not prohibited by the Loan
Agreement, Mortgagor shall have a the right from Mortgagee to use Tax Refunds
and cash Proceeds in any manner as it sees fit, including for general working
capital (without the same constituting Proceeds). The foregoing right is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the right herein granted shall automatically expire and terminate,
without notice by Mortgagee (any such notice being hereby expressly waived by
Mortgagor).

 

Article 10
local law provisions

 

Section 10.1.          Inconsistencies. In the event of any inconsistency
between the terms and conditions of the other articles and provisions of this
Mortgage and this Article 10, the terms and conditions of this Article 10 shall
control and be binding.

 

Section 10.2.          Costs, Expenses and Attorneys’ Fees. The terms, “expenses
(including, without limitation, reasonable attorneys’ fees) incurred by
Mortgagee,” “costs, disbursements and allowances,” “costs and expenses of taking
possession of the Mortgaged Property,” “attorneys’ fees and expenses,” and
similar terms and phrases as used in this Mortgage, including, without
limitation, Sections 3.8, 5.7(a), 5.9(b) and 10.4 shall include, without
limitation, support staff and paraprofessional costs, amounts expended in
litigation preparation and computerized research, telephone and telefax
expenses, mileage, depositions, postage, photocopies, process service,
videotapes, and all costs associated with environmental testing, audits,
reviews, inspections, remediation and clean-up.

 

 

 

 

Section 10.3.          Fixture Filing. Mortgagor and Mortgagee agree, to the
extent permitted by law, that: (i) all of the goods subject to the foregoing
grant of security interest, or are to become, fixtures on the land described in
Exhibit A; (ii) this instrument, upon recording in the real estate records of
the proper office, shall constitute a “fixture filing” within the meaning of
Sections 9.1-313 and 9.1-402 of the UCC; (iii) Mortgagor is a record owner of
the Premises; (iv) the addresses of Mortgagor and Mortgagee are as set forth on
the first page of this Mortgage; (v) Mortgagor’s state organizational number is
197602-119; and (vi) a carbon, photographic, or other reproduction of this
instrument, or of any financing statement relating hereto, shall be sufficient
for filing purposes.

 

Section 10.4.          Indebtedness. This Mortgage is given to secure
indebtedness in an amount not to exceed a maximum aggregate principal amount of
TEN MILLION DOLLARS ($10,000,000.00), exclusive of interest thereon, fees with
respect thereto and exclusive of unpaid balances of advances made with respect
to the Mortgaged Property for the protection of the Mortgaged Property or the
security of this Mortgage or for the payment of taxes, assessments, insurance
premiums and all other costs which Mortgagee is authorized by the Mortgage to
pay on Mortgagor’s behalf and exclusive of attorneys fees incurred by Mortgagee
in connection with any collection or enforcement action hereunder; and all
amendments, extensions, renewals, modifications, replacements or substitutions
to any of the foregoing.

 

[The remainder of this page has been intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly EXECUTED AND
DELIVERED by its duly authorized representative all as of the day and year first
above written.

 

  MORTGAGOR:       ACURA PHARMACEUTICAL
TECHNOLOGIES, INC., an Indiana   corporation       By: /s/ Peter A. Clemens  
Name:  Peter A. Clemens   Title:  Sr. VP & CFO

 

 

 

 

STATE OF Illinois )       )ss. COUNTY OF Cook )  

 

On December 16, 2013, before me, the undersigned, Notary Public in and for said
State and County, personally appeared [Peter A. Clemens, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

  WITNESS my hand and official seal.       /s/ Robert A. Seiser   Notary Public,
State of Illinois       Robert A. Seiser   Printed Name of Notary Public      
My Commission Expires:8/13/2016

 

PREPARED BY, RECORDING REQUESTED BY,   AND WHEN RECORDED MAIL TO:       Jonathan
Bell Esq.   Greenberg Traurig LLP   One International Place   20th Floor  
Boston, MA 02110  

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.

 

- Jonathan Bell, Esq.

 

 

 

 

Exhibit A

Real Property Description

 

A part of the Northwest Quarter of Section 9, Township 32 North, Range 1 East,
Union Township, Marshall County, Indiana, described as follows: Commencing at
the Northeast corner of said Northwest Quarter; thence South 0°00’00” East
(assumed bearing) along the East line of said Northwest Quarter a distance of
691.20 feet to a PK nail at the point of beginning; thence continuing South
0°00’00” East along said East line a distance of 691.20 feet to a PK nail;
thence South 89°52’40” West a distance of 200.00 feet to a 5/8 inch rebar;
thence South 0°00’00” East a distance of 346.00 feet to a 5/8 inch rebar; thence
North 89°39’39” West a distance of 1092.89 feet to a 5/8 inch rebar on the West
line of the East half of said Northwest Quarter; thence North 1°09’23” West
along said West line a distance of 1011.77 feet to a 5/8 inch rebar; thence
North 89°08’41” East a distance of 1313.44 feet to the point of beginning,
containing 29.077 acres, more or less. Subject to legal highways, rights-of-way
and easements of record.

 

EXCEPT:

 

A part of the Northwest Quarter of Section 9, township 32 North, Range 1 East,
Union Township, Marshall County, Indiana, described as follows: Commencing at a
5/8 inch iron rod located at the Northeast corner of said Northwest Quarter;
thence South 00°00’00” West (record bearing) along the East line of said Quarter
1169.13 feet to a Mag nail at the point of beginning of this description; thence
continuing South 00°00’00” West along the East line of said Quarter 213.27 feet
to a PK nail at the Northeast corner of the Helen D. Fishburn parcel as recorded
in Deed Record 1984, page 4258 in the Office of the Marshall County Recorder;
thence South 89°52’40” West 200.00 feet to a 5/8 inch iron rod at the Northwest
corner of said Fishburn parcel; thence South 00°00’00” West along the West line
of said Fishburn parcel 4.77 feet to a 5/8 inch iron rod at the intersection
with the Easterly extension of a chainlink fence; thence North 89°15’19” West
along said fenceline 109.57 feet to a fence corner post; thence North 00°35’23”
East along said fenceline 128.93 feet to a fence corner post; thence North
88°56’06” East along said fenceline 40.40 feet to a fence corner post; thence
North 00°15’11” East 37.88 feet to a 5/8 inch iron rod, thence North 89°35’46”
East 65.54 feet to a 5/8 inch iron rod; thence North 02°36’10” East 48.65 feet
to a 5/8 inch iron rod; thence North 89°52’40” East 199.93 feet to the point of
beginning, containing 1.37 acres, subject to all easements, rights-of-way and
restrictions of record.

 

2

 

